Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

  HARTFORD FIRE INSURANCE                                       CASE NO.: 4:18-cv-10276-KMM
  COMPANY, a foreign corporation,

             Plaintiff,

  v.

  NEW YORK MART GROUP, INC.,
  a foreign corporation, IFRESH, INC.,
  a foreign corporation, NEW SUNSHINE
  GROUP, LLC, a Florida corporation,

        Defendants.
  __________________________________/

                              HARTFORD FIRE INSURANCE COMPANY’S
                          INITIAL DISCLOSURES PURSUANT TO FRCP 26(a)(1)

             In accordance with Federal Rule of Civil Procedure 26(a)(1), and the Scheduling Order

  dated February 7, 2019 [DE 28], Plaintiff, HARTFORD FIRE INSURANCE COMPANY

  (“HARTFORD”), hereby serves the following initial disclosures upon the Defendants, NEW

  YORK MART GROUP, INC., IFRESH, INC. and NEW SUNSHINE GROUP, LLC (collectively,

  the “INDEMNITORS”):

       (A)       The name and, if known, the address and telephone number of each individual
                 likely to have discoverable information that the disclosing party may use to
                 support its claims or defenses, unless solely for impeachment, identifying the
                 subjects of the information:

                     1. Rick L Levesque
                        Hartford Fire Insurance Company
                        c/o Etcheverry Harrison, LLP
                        150 South Pine Island Road, Suite 105
                        Fort Lauderdale, Florida 33334

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.
Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 2 of 6
                                                                   CASE NO.: 4:18-cv-10276-KMM


                 2. Corporate Representative(s) of NEW YORK MART GROUP, INC
                    2-39 54th Avenue
                    Long Island City, NY 11101-5922

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 3. Long Deng, President
                    NEW YORK MART GROUP, INC
                    2-39 54th Avenue
                    Long Island City, NY 11101-5922

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 4. Corporate Representative(s) of IFRESH, INC.
                    2-39 54th Avenue
                    Long Island City, NY 11101-5922

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 5. Long Deng, CEO
                    IFRESH, INC.
                    2-39 54th Avenue
                    Long Island City, NY 11101-5922

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.




                                                  -2-
Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 3 of 6
                                                                   CASE NO.: 4:18-cv-10276-KMM


                 6. Baya Harrison, Esq., General Counsel
                    IFRESH INC.
                    2-39 54th Avenue
                    Long Island City, NY 11101-5922

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 7. Corporate Representative(s) of NEW SUNSHINE GROUP, LLC
                    2113 Overseas Highway
                    Marathon, FL 33050

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 8. Bu Hui Ren, Managing Member
                    NEW SUNSHINE GROUP, LLC
                    2113 Overseas Highway
                    Marathon, FL 33050

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

                 9. John Y. Benford, Esq.
                    Wilson Elser Moskowitz Edelman & Dicker LLP
                    111 North Orange Avenue, Suite 1200
                    Orlando, FL 32801

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; and (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds.




                                                  -3-
Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 4 of 6
                                                                   CASE NO.: 4:18-cv-10276-KMM


                 10. Amanda R. Kison, Esq.
                     Bentley and Bruning, P.A.
                     783 South Orange Avenue, Suite 300
                     Sarasota, FL 34236

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (d) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds

                 11. Nicholas A. Shannin, B.C.S
                     Shannin Law Firm, P.A.
                     214 South Lucerne Circle East, Suite 200
                     Orlando, FL 32801

  The witness’ testimony may include, but not necessarily be limited to, the subjects of: (a) the terms
  and conditions of the Supersedeas Bonds issued by Hartford; (b) the claims asserted under the
  Supersedeas Bonds; (c) the investigation and resolution of the claims asserted under the
  Supersedeas Bonds; (d) the terms and conditions of the Indemnity Agreement; (e) HARTFORD’s
  losses under the Indemnity Agreement; (f) the INDEMNITORS’ liability to HARTFORD under
  the Indemnity Agreement; and (g) the amounts due HARTFORD from the INDEMNITORS.

     (B)     A copy of, or a description by category and location of, all documents, data
             compilations, and tangible things that are in the possession, custody, or control of
             the party and that the disclosing party may use to support its claims or defenses,
             unless solely for impeachment;

  HARFORD states that documents, data compilations and tangible things which may be utilized by
  HARFORD in support of its prosecution are maintained by HARFORD and HARFORD’s counsel,
  and consist of various correspondence between HARFORD, the claimant(s) and the
  INDEMNITORS, various contract documents, and various claims documents under the
  Supersedeas Bonds, including but not limited to the subjects of: (a) the terms and conditions of the
  Supersedeas Bonds issued by Hartford; (b) the claims asserted under the Supersedeas Bonds; (c)
  the investigation and resolution of the claims asserted under the Supersedeas Bonds; (d) the terms
  and conditions of the Indemnity Agreement; (e) HARTFORD’s losses under the Indemnity
  Agreement; (f) the INDEMNITORS’ liability to HARTFORD under the Indemnity Agreement;
  and (g) the amounts due HARTFORD from the INDEMNITORS.




                                                  -4-
Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 5 of 6
                                                               CASE NO.: 4:18-cv-10276-KMM


     (C)      A computation of any category of damages claimed by the disclosing party,
              making available for inspection and copying as under Rule 34 the documents or
              other evidentiary material, not privileged or protected from disclosure, on which
              such computation is based, including materials bearing on the nature and extent
              of injuries suffered; and

  HARTFORD alleges entitlement to damages from the INDEMNITORS in the amount of:

           a. The combined penal sum of the Supersedeas Bonds in the amount of Four
              Hundred Sixty-Nine Thousand One Hundred Sixty-Five and 25/100 Dollars
              ($469,165.25);

           b. HARTFORD’s loss adjustment expenses associated with the investigation,
              handing and resolution of the claim(s) against the Supersedeas Bonds; and

           c. HARTFORD’s loss adjustment expenses associated with the prosecution of the
              instant action.

     (D)      For inspection and copying as under Rule 34 any insurance agreement under
              which any person carrying on an insurance business may be liable to satisfy part
              or all of a judgment which may be entered in the action or to indemnify or
              reimburse for payments made to satisfy the judgment.

  HARTFORD states that it knows of no such relevant documents.

                                              ETCHEVERRY HARRISON LLP
                                              Attorneys for HARTFORD
                                              150 South Pine Island Road, Suite 105
                                              Ft. Lauderdale, FL 33324
                                              Phone: (954) 370-1681
                                              Fax: (954) 370-1682
                                              etcheverry@etchlaw.com
                                              geller@etchlaw.com
                                              service@etchlaw.com

                                               By:    /s/ Jeffrey S. Geller
                                                      Edward Etcheverry, Fla. Bar No.: 856517
                                                      Jeffrey S. Geller, Fla. Bar No.: 63721




                                                -5-
Case 4:18-cv-10276-KMM Document 30 Entered on FLSD Docket 02/11/2019 Page 6 of 6
                                                                   CASE NO.: 4:18-cv-10276-KMM


                                   CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on this 11th day of February 2019, we filed the foregoing

  with the Clerk of the Court through CM/ECF. We also certify that the foregoing document is

  being served this day on all counsel of record, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                 By:    /s/ Jeffrey S. Geller
                                                        Jeffrey S. Geller, Esq.




                                                  -6-
